 

LIMITED LIABILITY COMPANY OPERATING AGREEMENT

 

OF

 

DVS FOOTWEAR INTERNATIONAL LLC

 

THIS LIMITED LIABILITY COMPANY OPERATING AGREEMENT (the "Agreement") of DVS
Footwear International LLC (the "Company") dated as of this 29 day of June,
2012, by and between Sequential Brands Group, Inc. (the "Managing Member") and
Elan Polo International, Inc. (the "Minority Member") and each Person (as
hereinafter defined) subsequently admitted as a member of the Company (together
with the Managing Member and the Minority Member, individually, a "Member" and,
collectively, the "Members").

 

RECITALS

 

WHEREAS, on June 18, 2012, the Managing Member and the Minority Member entered
into a Memorandum of Understanding (the "MOU") regarding the acquisition of
certain assets (the "Assets") for sale in connection with the case of In re DVS
Shoe Co., Inc., Case No. 8:12-bk-16209-MW, then pending in the United States
Bankruptcy Court for the Central District of California;

 

WHEREAS, pursuant to the MOU, in connection with acquisition of the Assets, the
Managing Member and the Minority Member agreed to establish the Company in
accordance with certain agreed upon terms as set forth in the MOU, and the
Minority Member agreed to enter into that certainDVS License Agreement-
Worldwide Exclusive License, dated as of June 29, 2012, by and between the
Company, as licensor, and the Minority Member, as licensee (as may be amended
from time to time, the "License Agreement"); and

 

WHEREAS, the Managing Member has formed the Company as a limited liability
company under the laws of the State of Delaware and the Members desire to enter
into a written agreement, in accordance with the provisions of the Delaware
Limited Liability Company Act and any successor statute, as amended from time to
time (the "Act"), governing the affairs of the Company and the conduct of its
business.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and for other good and valuable consideration, the adequacy,
receipt and sufficiency of which are hereby acknowledged, the Members hereby
agree as follows:

 

1

 

 

ARTICLE 1

 

Organization and Purpose

 

Section 1.1 Formation. The Managing Member has previously formed the Company as
a limited liability company pursuant to the provisions of the Act. A certificate
of formation for the Company as described in Section 18-201 of the Act (the
"Certificate of Formation") has been filed in the Office of the Secretary of
State of the State of Delaware in conformity with the Act. Express authorization
was given to Annie Li for the exclusive purpose of executing the Certificate of
Formation.

 

Section 1.2 Name. The name of the Company shall be "DVS Footwear International
LLC" and its business shall be carried on in such name with such variations and
changes as the Members shall determine or deem necessary to comply with
requirements of the jurisdictions in which the Company's operations are
conducted.

 

Section 1.3 Business Purpose; Powers. The Company is formed for the purpose of
engaging in any lawful business, purpose or activity for which limited liability
companies may be formed under the Act. The Company shall possess and may
exercise all the powers and privileges granted by the Act or by any other law or
by this Agreement, together with any powers incidental thereto, so far as such
powers and privileges are necessary or convenient to the conduct, promotion or
attainment of the business purposes or activities of the Company.

 

Section 1.4 Business Transactions of a Member with the Company. In accordance
with Section 18-107 of the Act, a Member (including, for the sake of clarity,
the Managing Member) may lend money to, act as surety, guarantor or endorser
for, guarantee or assume one or more obligations of, provide collateral for, and
transact other business with, the Company and, subject to applicable law, shall
have the same rights and obligations with respect to any such matter as any
individual, partnership, corporation, limited liability company, trust or other
legal entity (a "Person") who is not a Member, except as otherwise agreed in
writing by the Members.

 

2

 

 

Section 1.5 Registered Office and Agent. The location of the registered office
of the Company shall be 1679 S. Dupont Highway, Suite 100, Dover, Kent County,
Delaware 19901. The Company's Registered Agent at such address shall be
Registered Agent Solutions, Inc.

 

Section 1.6 Term. Subject to the provisions of Article 6 below, the Company
shall have perpetual existence.

 

ARTICLE 2

 

The Members

 

Section 2.1 The Members. The name and address of the Members are as follows:

 

Name   Address Sequential Brands Group, Inc.   17383 Sunset Blvd., Suite A210
Pacific Palisades, CA 90272 Elan Polo International, Inc.   2005 Walton Road
St. Louis, MO 63114

 

Section 2.2 Liability of the Members. All debts, obligations and liabilities of
the Company, whether arising in contract, tort or otherwise, shall be solely the
debts, obligations and liabilities of the Company, and the Members shall not be
obligated personally for any such debt, obligation or liability of the Company
solely by reason of being a member. Except as otherwise expressly provided in
the Act, the liability of each Member shall be limited to the amount of capital
contributions made by such Member in accordance with the provisions of this
Agreement.

 

Section 2.3 Admission of Members. Persons may be admitted as members of the
Company only upon the unanimous prior written approval of the Members.

 

3

 

 

ARTICLE 3

 

Management of the Company

 

Section 3.1 Management of the Company.

 

(a)      The right to manage, control and conduct the business and affairs of
the Company and to take any and all actions on behalf of the Company shall be
vested in the Managing Member; provided, however, that, for so long as
theLicense Agreement has not expired or been terminated, and neither the Company
nor the Minority Member is in default under or in breach of the License
Agreement, the Minority Member shall have the right tomanage and control the
"DVS" trademark (the "Licensed Trademark"), which was licensed by the Company to
the Minority Member pursuant to the License Agreement, on the terms and subject
to the conditions set forth in the License Agreement. In addition to the
foregoing, the Managing Member shall have all rights, power and authority
necessary, appropriate or required, as determined by the Managing Member and
subject to the Act, to carry out the purposes of the Company, subject to the
right of the Minority Member to manage and control the Licensed Trademark.

 

(b)      The Managing Member (acting in its capacity as such) shall have the
authority to bind the Company to any third party with respect to any matter,
except for (i) extraordinary actions such as the sale of all or substantially
all of the assets, whether tangible or intangible and whether real, personal or
mixed, at any time owned by the Company ("Company Assets") and (ii) matters set
forth in the License Agreement, which matters shall be subject to the mutual
agreement of the Managing Member and the Minority Member. No Member (acting in
its capacity as such) shall have any authority to bind the Company to any third
party with respect to any extraordinary actions such as the sale of all or
substantially all of the Company Assets, except pursuant to a resolution signed
by all Members authorizing such matter and authorizing such Member to bind the
Company.

 

(c)      The Managing Member is, to the extent of its rights and powers set
forth in this Agreement, an agent of the Company for the purpose of the
Company's business.

 

Section 3.2 Officers and Related Persons. The Managing Member shall have the
authority to appoint and terminate officers of the Company and retain and
terminate employees, agents and consultants of the Company and to delegate such
duties to any such officers, employees, agents and consultants as the Managing
Member deems appropriate, including the power, acting individually or jointly,
to represent and bind the Company in all matters, in accordance with the scope
of their respective duties.

 

Section 3.3 Compensation and Reimbursement of Managing Member. The Managing
Member shall not be compensated for its services as the Managing Member of the
Company and the Minority Member shall not be compensated for its services in
connection with the management of the Licensed Trademark. The Company shall
reimburse the Managing Member on a current basis for its out-of-pocket
expenditures made on behalf of the Company upon submission to the Company of
reasonably detailed evidence of such expenditures. All reimbursements for
out-of-pocket expenditures shall be reasonable in amount and in the advancement
of Company purposes. Any out-of-pocket expenditure made by the Managing Member
and eligible for reimbursement pursuant to this Section shall not be treated as
a capital contribution and any reimbursement of such expenditure shall not be
treated as a Company distribution to the Managing Member.

 

4

 

 

Section 3.4 Expenses of Managing Member. In connection with its management of
the business and affairs of the Company, the Managing Member may incur any
reasonable expenses as determined in its sole discretion; provided, however,
that the operating expenses of the Managing Member incurred in providing such
services (which expenses, for the sake of clarity, shall not include
non-ordinary course expenses, non-operating expenses such as litigation, or any
expenses incurred in connection with extraordinary actions such as the sale of
all or substantially all of the Company Assets), shall not exceed $360,000 in
the aggregate for the first fiscal year of the Company, except as mutually
agreed upon by the Managing Member and the Minority Member.

 

ARTICLE 4

 

Capital Structure and Contributions

 

Section 4.1 Capital Structure. The capital structure of the Company shall
consist of one class of common interests ("Common Interests"). Except as
otherwise set forth herein, each of the Common Interests shall be identical.

 

Section 4.2 Capital Contributions.

 

(a)      Each Member is herewith contributing, as an initial capital
contribution ("Initial Capital Contribution") to the Company all of its right,
title and interest in and to the amount of cash and/or other property listed and
described on Schedule B hereto.

 

(b)      In exchange for the Initial Capital Contributions, each Member is
herewith receiving Common Interests in the Company in proportion to such
Member's respective percentage ownership of Common Interests in the Company as
set forth on Schedule A hereto (as to each Member, as adjusted from time to time
pursuant to the terms hereof, its "Common Interest Percentage").

 

Section 4.3 Additional Contributions. No Member shall be required to contribute
any capital to the Company other than its Initial Capital Contribution. The
Members may from time to time make additional capital contributions to the
Company as approved by the Managing Member.

 

5

 

 

Section 4.4 No Withdrawal Of Capital Contributions. Except upon the dissolution
and liquidation of the Company as set forth in Article X hereof, no Member shall
have the right to withdraw its capital contributions.

 

Section 4.5 Maintenance of Capital Accounts. The Company shall establish and
maintain capital accounts for each Member. The balance in a Member's capital
account shall be increased by (x) the amount of each contribution made by such
Member and (y) the distributive share of net profits of such Member, and shall
be decreased by (x) the amount of each distribution made to such Member and (y)
the distributive share of net losses of such Member.

 

ARTICLE 5

 

Profits, Losses and Distributions

 

Section 5.1 Allocations of Net Profits and Net Losses from Operations. For
financial accounting and tax purposes, the Company's net profits or net losses
shall be determined on an annual basis in accordance with GAAP and the manner
determined by the Managing Member. Net profits and net losses shall be allocated
among the Members ratably in proportion to their respective Common Interest
Percentages and in compliance with the Act.

 

Section 5.2 No Right to Distributions. No Member shall have the right to demand
or receive distributions of any amount, except as expressly provided in this
Article 5.

 

Section 5.3 Distributions. The Managing Member and the Minority Member shall
jointly determine the amount of net profits available for distribution to
Members in compliance with the Act and the amount, to be distributed to Members,
taking into account any reserves that the Managing Member and Minority Member
jointly, , from time to time determine are required or are reasonably
appropriate to be retained to meet any accrued or foreseeable expenses,
expenditures, liabilities, taxes, or other obligations of the Company. To the
extent that Elan Polo International is not in default or breach of the terms and
conditions of its DVS License Agreement- Worldwide Exclusive License with DVS
Footwear International LLC dated June 29, 2012,then, subject to Section 5.4,at
least the minimum aggregate amount of such distributable net profits in a fiscal
yearas set forth in Schedule C shall be distributed to the Members, pro rata in
proportion to their respective Common Interest Percentages, for such fiscal
year, unless the parties mutually agree in any given period to reduce the
applicable Schedule C distribution for certain expenses.

 

6

 

 

Section 5.4 Withholding. The Company is authorized to withhold from
distributions to a Member, or with respect to allocations to a Member, and to
pay over to a federal, foreign, state or local government, any amounts required
to be withheld pursuant to the Internal Revenue Code of 1986 (the "Code"), or
any provisions of any other federal, foreign, state or local law. Any amounts so
withheld shall be treated as having been distributed to such Member pursuant to
this Article 5 for all purposes of this Agreement, and shall be offset against
the current or next amounts otherwise distributable to such Member.

 

ARTICLE 6

 

Dissolution

 

Section 6.1 Dissolution.

 

(a)      The Company shall be dissolved and its business wound up upon the
occurrence of any of the following events:

 

(i)       the sale, exchange or other disposition of all or substantially all of
the Company Assets; or

 

(ii)      the entry of a decree of judicial dissolution under Section 18-802 of
the Act.

 

No other event, including insolvency, liquidation, dissolution, expulsion or
bankruptcy of the Managing Member, shall cause the existence of the Company to
terminate.

 

(b)      In the event of the dissolution of the Company, there shall be an
orderly liquidation of the Company Assets as described below unless the Managing
Member determines, in its sole discretion, that an immediate sale of all or part
of the Company Assets would cause undue loss to the Members, in which event (i)
the liquidation may be deferred for a reasonable time except as to those assets
necessary to satisfy the liabilities of the Company, or (ii) all or part of the
Company Assets may be distributed in kind, subject to the provisions of and in
the same manner as cash under the applicable provisions of this Section 6.1, and
provided such distribution of Company Assets is made in the following
proportion: 60% to the Managing Member and 40% to the Minority Member.

 

(c)      Upon any dissolution of the Company, the Company's accountants shall
prepare a statement setting forth the assets and liabilities of the Company as
of the date of dissolution, and such statement shall be furnished to all
Members.

 

7

 

 

(d)      In the event of liquidation of the Company Assets, and subject to
Section 6.1(b) above, the Company Assets shall be liquidated as promptly as
possible, and the Managing Member shall supervise such liquidation ("Liquidating
Member"), which shall be conducted in an orderly and business-like manner so as
not to involve undue sacrifice, as the Liquidating Member shall determine in its
reasonable discretion. The proceeds thereof shall be applied and distributed in
the following order of priority:

 

(i)       for the payment of the debts and liabilities of the Company (including
any debts and liabilities owed to the Members and their related entities) and
the expenses of liquidation;

 

(ii)      to the setting up of any reserves which the Liquidating Member
reasonably may deem necessary for any contingent or unforeseen liabilities or
obligations of the Company arising out of or in connection with the Company.
Said reserves may be paid over by the Liquidating Member to an attorney-at-law,
as escrowee, to be held by him or her for the purpose of disbursing such
reserves in payment of any of the aforementioned contingencies and, at the
expiration of such period as the Liquidating Member shall deem advisable, to
distribute the balance of such reserves to the Members in the following
proportion: 60% to the Managing Member and 40% to the Minority Member; and

 

(iii)     thereafter, to the Members in the following proportion: 60% to the
Managing Member and 40% to the Minority Member.

 

(e)      No dissolution of the Company shall release or relieve the Members of
any obligations under this Agreement.

 

ARTICLE 7

 

Books and Reports

 

Section 7.1 Books and Records. The Company shall keep or cause to be kept at the
office of the Company (or at such other place as the Managing Member in its sole
discretion shall determine) full and accurate books and records regarding the
status of the business and financial condition of the Companyand shall make the
same available to the Members upon request, subject to the provisions of the
Act.

 

8

 

 

Section 7.2 Tax Matters Partner. The Managing Member is hereby designated as the
Company's "Tax Matters Partner" under Section 6231(a) (7) of the Code, and shall
have all the powers and responsibilities of such position as provided in the
Code. The Tax Matters Partner is specifically directed and authorized to take
whatever steps are necessary or desirable to perfect such designation, including
filing any forms or documents with the Internal Revenue Service and taking such
other action as may from time to time be required under the Regulations issued
under the Code. The Tax Matters Partner shall cause to be prepared and shall
sign all tax returns of the Company, make any tax elections for the Company
allowed under the Code or the tax laws of any state or other jurisdiction having
taxing jurisdiction over the Company and monitor any governmental tax authority
in any audit that such authority may conduct of the company's books and records
or other documents.

 

ARTICLE 8

 

Transfers of Common Interests; Right of First Refusal; Put Option

 

Section 8.1 Restriction on Transfers. No Member shall have the right to sell,
convey, assign, transfer, pledge, grant a security interest in or otherwise
dispose of (each, a "Transfer") all or any part of its Common Interests, other
than (i) to an Affiliate of such Member that agrees to be bound by all of the
provisions hereof, and (ii) upon the prior written consent by the Members;
provided, however,that any Person to whom such Common Interests are so
Transferred shall be an assignee and shall have no right to participate in the
Company's business and affairs unless and until such Person shall be admitted as
a member of the Company upon (i) the prior written approval by the Managing
Member and (ii) receipt by the Company of a written agreement executed by the
Person to whom such Common Interests are Transferred agreeing to be bound by the
terms of this Agreement. "Affiliate" means with respect to any Person, any other
Person who, directly or indirectly (including through one or more
intermediaries), controls, is controlled by, or is under common control with,
such Person. For purposes of the definition of Affiliate, "control," when used
with respect to any specified Person, means the power, direct or indirect, to
direct or cause the direction of the management and policies of such Person,
whether through ownership of voting securities or partnership or other ownership
interests, by contract or otherwise; and the terms "controlling" and
"controlled" have correlative meanings. All Transfers in violation of this
Article 8 are null and void ab initio and of no force or effect.

 

9

 

 

Section 8.2 Right of First Refusal.

 

(a)       Right of First Refusal. The Minority Member shall have a right of
first refusal if the Managing Member receives an offer from anyPerson who is not
an Affiliate of the Managing Member that the Managing Member desires to accept
to purchase all or any portion of the Common Interests (the "Offered Interests")
owned by it. Each time the Managing Member receives an offer for any of its
Common Interests from anyPerson who is not an Affiliate of the Managing Member,
the Managing Member shall first make an offering of the Offered Interests to the
Minority Member in accordance with the following provisions of this Section 8.2.

 

(b)      Offer Notice. The Managing Member shall give written notice (the
"Managing Member Notice") to the Minority Member stating that it has received a
bona fide offer from a Person who is not an Affiliate of the Managing Member and
specifying: (i) the number of Offered Interests to be sold by the Managing
Member, (ii) the name of the person or entity who has offered to purchase such
Offered Interests, (iii) the material terms and conditions, including the price,
pursuant to which the Managing Member proposes to Transfer the Offered
Interests, and (iv) the proposed date, time, and location of the closing of the
Transfer. The Managing Member Notice shall constitute the Managing Member's
offer to Transfer the Offered Interests to the Minority Member, which offer
shall be irrevocable for a period of 15 days (the "ROFR Notice Period"). By
delivering the Managing Member Notice, the Managing Member represents and
warrants to the Minority Member that (x) the Managing Member has full right,
title and interest in and to the Offered Interests, (y) the Managing Member has
all the necessary power and authority and has taken all necessary action to sell
such Offered Interests as contemplated by this Section 8.2, and (z) the Offered
Interests are free and clear of any and all liens other than those arising as a
result of or under the terms of this Agreement.

 

(c)      Exercise of Right of First Offer. Upon receipt of the Managing Member
Notice, the Minority Member shall have until the end of the ROFR Notice Period
to elect to purchase all (but not less than all) of the Offered Interests by
delivering a written notice (a "ROFR Offer Notice") to the Managing Member and
the Company stating that it offers to purchase such Offered Interests on the
terms specified in the Managing Member Notice. Any ROFR Offer Notice so
delivered shall be binding upon delivery and irrevocable by the Minority Member.

 

(d)      Consummation of Sale. If the Minority Member does not deliver a ROFR
Offer Notice in accordance with this Section 8.2, the Managing Member may,
during the 60 day period following the expiration of the ROFR Notice Period
(which period may be extended for a reasonable time not to exceed 90 days to the
extent reasonably necessary to obtain any required government approvals (the
"Waived ROFR Transfer Period"), Transfer all of the Offered Interests to any
Person that is not an Affiliate of the Managing Member on terms and conditions
no more favorable to such Person than those set forth in the Managing Member
Notice, and subject to the provisions of Section 8.1. If the Managing Member
does not Transfer the Offered Interests within such period or, if such Transfer
is not consummated within the Waived ROFR Transfer Period, the rights of the
Minority Member provided under this Section 8.2 shall be deemed to be revived
and the Offered Interests shall not be Transferred to any Person who is not an
Affiliate of the Managing Member unless the Managing Member sends a new Managing
Member Notice to the Minority Member in accordance with this Section 8.2.

 

10

 

 

(e)      Cooperation. The Minority Member shall take all actions as may be
reasonably necessary to consummate any sale contemplated by this Section 8.2
including, without limitation, entering into agreements and delivering
certificates and instruments and consents as may be deemed necessary or
appropriate.

 

(f)      Closing. At the closing of any sale of Offered Interests to the
Minority Member pursuant to this Section 8.2, the Managing Member shall deliver
to the Minority Member a certificate or certificates (if any have been issued)
representing the Offered Interests to be sold to the Minority Member against
receipt of the purchase price therefor from the Minority Member by certified or
official bank check or by wire transfer of immediately available funds.

 

Section 8.3 Put Option.

 

(a)      Put Option. In the event that the License Agreement is terminated by
the Company prior to the expiration thereof in connection with the Company's
grant to a third party of a license to use the Licensed Trademark in connection
with Products (as defined in the License Agreement), and at the time of such
termination, the Minority Member is not in breach of or default under the
License Agreement, then the Minority Member shall,for a period of 30 days after
such termination of the License Agreement (the "Put Period"), have the
option(the "Put Option") to sell all, but not less than all, of its Common
Interests (the "Put Interests") to the Managing Member, at a price (the "Put
Price") equal to the sum of (x) the Minority Member’s Unrecovered Capital
(defined as the Minority Member's Initial Capital Contribution less the Minority
Member’s cumulative distributions received to date) and (y) a 10% compound
annual interest over the Minority Member's Initial Capital Contribution, in
accordance with the provisions of this Section 8.3.

 

11

 

 

(b)      Election Notice. If, at any time during the Put Period, the Minority
Member elects to sell the Put Interests to the Managing Member pursuant to this
Section 8.3, the Minority Member shall give written notice (the "Election
Notice") to the Managing Member of such election. Delivery of the Election
Notice shall constitute the exercise of the Put Option and shall bind the
Managing Member to purchase the Put Interests for the Put Price. By delivering
theElection Notice, the Minority Member represents and warrants to the Managing
Member that (x) the Minority Member has full right, title and interest in and to
the Put Interests, (y) the Minority Member has all the necessary power and
authority and has taken all necessary action to sell such Put Interests to the
Managing Member as contemplated by this Section 8.3, and (z) the Put Interests
are free and clear of any and all liens. If the Minority Member does not deliver
the Election Noticeto the Managing Member within the Put Period, then the Put
Option provided under this Section 8.3 shall expire and the Minority Member
shall no longer have any rights to exercise the Put Option.

 

(c)      Cooperation. The Minority Member shall take all actions as may be
reasonably necessary to consummate the sale, if any, of Put Interests
contemplated by this Section 8.3 including, without limitation, entering into
agreements and delivering certificates and instruments and consents as may be
deemed necessary or appropriate.

 

(d)      Closing. Within 30 days following receipt of the Election Notice, the
Managing Member shall pay to the Minority Member the Put Price by certified or
official bank check or by wire transfer of immediately available funds against
receipt of a certificate or certificates (if any have been issued) representing
the Put Interests from the Minority Member. Upon payment of the Put Price, title
to the Put Interests shall vest in the Managing Member, and the Minority Member
shall no longer have any Common Interests, or any right to or claim in any
ownership, management or other interests, in the Company, and any rights or
interests that the Minority Member may have under this Agreement shall be
extinguished and of no further force or effect.

 

ARTICLE 9

 

Exculpation and Indemnification

 

Section 9.1 Exculpation. Notwithstanding any other provisions of this Agreement,
whether express or implied, or any obligation or duty at law or in equity, none
of the Members, nor any officers, directors, stockholders, partners, members,
managers, employees, affiliates, representatives or agents of the Members, nor
any officer, employee, representative or agent of the Company (individually, a
"Covered Person" and, collectively, the "Covered Persons") shall be liable to
the Company or any other person for any act or omission (in relation to the
Company, its property or the conduct of its business or affairs, this Agreement,
any related document or any transaction contemplated hereby or thereby) taken or
omitted by a Covered Person in good faith in the reasonable belief that such act
or omission is in or is not contrary to the best interests of the Company and is
within the scope of authority granted to such Covered Person by this Agreement,
provided such act or omission does not constitute fraud, willful misconduct or
gross negligence.

 

12

 

 

Section 9.2 Indemnification. To the fullest extent permitted by the Act, the
Company shall indemnify and hold harmless each Covered Person from and against
any and all losses, claims, demands, liabilities, expenses, judgments, fines,
settlements and other amounts arising from any and all claims, demands, actions,
suits or proceedings, civil, criminal, administrative or investigative
("Claims"), in which the Covered Person may be involved, or threatened to be
involved, as a party or otherwise, by reason of the fact that he, she or it is a
Covered Person or which relates to or arises out of the Company or its property,
business or affairs. A Covered Person shall not be entitled to indemnification
under this Section 9.2 with respect to (i) any Claim with respect to which such
Covered Person has engaged in fraud, willful misconduct or gross negligence or
(ii) any Claim initiated by such Covered Person unless such Claim (A) was
brought to enforce such Covered Person's rights to indemnification hereunder or
(B) was authorized or consented to by the Managing Member. Expenses incurred in
defending any Claim by (y) a Member or any officer, director, stockholder,
partner, member, manager, or affiliate of any Member shall be paid by the
Company and (z) any other Covered Person may be paid by the Company, but only
upon the prior written approval of the Managing Member in its sole and absolute
discretion, upon such terms and conditions, if any, as the Managing Member deems
appropriate, in each case, in advance of the final disposition of such Claim
upon receipt by the Company of an undertaking by or on behalf of such Covered
Person to repay such amount if it shall be ultimately determined that such
Covered Person is not entitled to be indemnified by the Company as authorized by
this Section 9.2.

 

Section 9.3 Amendments. Any repeal or modification of this Article 9 by the
Member shall not adversely affect any rights of such Covered Person pursuant to
this Article 9, including the right to indemnification and to the advancement of
expenses of a Covered Person, existing at the time of such repeal or
modification with respect to any acts or omissions occurring prior to such
repeal or modification.

 

ARTICLE 10

 

Miscellaneous

 

Section 10.1 Tax Treatment. Unless otherwise determined by the Managing Member,
the Company shall be a disregarded entity for U.S. federal income tax purposes
(as well as for any analogous state or local tax purposes), and the Managing
Member and the Company shall timely make any and all necessary elections and
filings for the Company to be treated as a disregarded entity for U.S. federal
income tax purposes (as well as for any analogous state or local tax purposes).

 

13

 

 

Section 10.2 Amendments. Amendments to this Agreement and to the Certificate of
Formation shall be effective only if approved in writing by the Managing Member
and the Minority Member. An amendment shall become effective as of the date
specified in the approval of the Managing Member and the Minority Member or if
none is specified as of the date of such approval.

 

Section 10.3 Governing Law; Severability. This Agreement shall be governed by
and construed in accordance with the laws of the State of Delaware without
giving effect to the principles of conflicts of law. In particular, this
Agreement shall be construed to the maximum extent possible to comply with all
the terms and conditions of the Act. If it shall be determined by a court of
competent jurisdiction that any provisions or wording of this Agreement shall be
invalid or unenforceable under the Act or other applicable law, such invalidity
or unenforceability shall not invalidate the entire Agreement. In that case,
this Agreement shall be construed so as to limit any term or provision so as to
make it enforceable or valid within the requirements of applicable law, and, in
the event such term or provisions cannot be so limited, this Agreement shall be
construed to omit such invalid or unenforceable terms or provisions. If it shall
be determined by a court of competent jurisdiction that any provision relating
to the distributions and allocations of the Company or to any expenses payable
by the Company is invalid or unenforceable, this Agreement shall be construed or
interpreted so as (a) to make it enforceable or valid and (b) to make the
distributions and allocations as closely equivalent to those set forth in this
Agreement as is permissible under applicable law.

 

[SIGNATURE PAGE FOLLOWS]

 

14

 

 

IN WITNESS WHEREOF, the undersigned have duly executed this Agreement as of the
date first above written.

 

  MANAGING MEMBER       Sequential Brands Group, Inc.         By: [sig.jpg]    
Name: William Sweedler     Title: Chairman         MINORITY MEMBER       Elan
Polo International, Inc.         By: /s/ Richard J. Swanson     Name: Richard J.
Swanson     Title: Controller

 

 

 

Schedule A

 

DVS FOOTWEAR INTERNATIONAL LLC

 

   Common Interest  Name of Members  Percentage        Managing Member   65%
Sequential Brands Group, Inc.             Minority Member   35% Elan Polo
International, Inc.     

 

 

 

 

Schedule B

 

Initial Capital Contributions

 

Name of Member  Initial CapitalContribution        Managing Member  $3,186,000 
Sequential Brands Group, Inc.             Minority Member  $2,124,000  Elan Polo
International, Inc.     

 

 

 

 

Schedule C

 

Minimum Distribution Subject to Availability of Net Profits

 

The following schedule represents the minimum aggregate distribution across all
Members. Each Member shall be entitled to its pro rata portion according to the
Common Interest Percentage.

 

Fiscal Year 1: $1,000,000

Fiscal Year 2: $1,045,200

Fiscal Year 3: $1,164,800

Fiscal Year 4: $1,300,000

Fiscal Year 5: $1,435,200

 

 

 